DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to U.S. Patent Application No. 15/280,580 (now Patent No. 10,810,642), which claims priority to provisional U.S. Patent Application No. 62/235,110, filed 09/30/2015.

Information Disclosure Statement
The IDSs submitted on 02/05/2021 were previously considered. 

Status of Claims
Applicant’s amended claims, filed 5/16/2022, have been entered. Claims 34-39, 42-47, and 50-55 have been amended. Claims 58-61 are new. Claims 1-33 were previously canceled. Claims 34-61 are pending in this application and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 34-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 34-41 and 58-61 are directed to processes, claims 42-49 are directed to manufactures, and claims 50-57 are directed to systems (see MPEP 2106.03). Claims 34, 42, and 50 are parallel in nature, therefore, the analysis will use claim 34 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 34 (representative) recites the abstract idea of “identifying and assigning a job to a merchant able to provide a requested service”. 
Specifically, claim 34 (representative) recites “determining a current location of the consumer…; presenting… one or more available services in a region embodying the current location and enabling selection of at least one of the available services; receiving a requested service, the requested service being the at least one of the available services;…identify one or more service fulfilment elements associated with the requested service; … providing the one or more fulfilment elements associated with the selected service and enabling selection of at least one of the one or more fulfilment elements or input of data related to the one or more fulfilment elements; receiving one or more job request parameters, the one or more job request parameters being the selected fulfilment elements or data input related to the one or more fulfilment elements; determining a merchant set; transmit a job offer to each merchant of the merchant set;… determining a first merchant from the merchant set; and …assigning a job to the first merchant.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 34 recites the abstract idea of “identifying and assigning a job to a merchant able to provide a requested service”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 34, 42, and 50 are certain methods of organizing human activity because the methods/manufactures/systems identify a merchant with a requested service and assign the job to the merchant (i.e., matching buyers/consumers with a seller/merchant). Matching buyers with sellers is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 34, 42, and 50 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 34, 42, and 50 includes additional elements such as a consumer device, a display of the consumer device, a user interface, a service parameter database, a modified user interface, programmatically providing, determining, and assigning information, a computer program product, at least one non-transitory computer-readable storage medium having computer-executable program code instructions, and an apparatus comprising at least one processor and at least one memory including computer program code. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a consumer device, a display of the consumer device, a user interface, a service parameter database, a modified user interface, programmatically providing, determining, and assigning information, a computer program product, at least one non-transitory computer-readable storage medium having computer-executable program code instructions, and an apparatus comprising at least one processor and at least one memory including computer program code demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 34, 42, and 50 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “identifying and assigning a job to a merchant able to provide a requested service” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 34, 42, and 50 are ineligible.
Dependent claim(s) 35, 37-39, 43, 45-47, 51, 53-55, and 58-61 do not aid in the eligibility of independent claims 34, 42, and 50 as they merely act to provide further embellishments of the abstract idea recited in claims 34, 42, and 50. Accordingly, claim(s) 35, 37-39, 43, 45-47, 51, 53-55, and 58-61 is/are ineligible.
Dependent claim(s) 36, 40, 41, 44, 48, 49, 52, 56, and 57 further recite the additional element(s) of a merchant database, geo-aware resources, and a location selection user interface. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 36, 40, 41, 44, 48, 49, 52, 56, and 57 are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-40, 42-48, 50-56, and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2015/0142602 A1 [previously recited]) in view of Cheng et al. (US 2011/0137881 A1 [previously recited]) and Felt et al. (US 2011/0099040 A1)).

Regarding claim 34, Williams et al., hereinafter Williams, teaches a method for programmatically providing a platform for requesting on-demand services on a consumer device (Fig. 2; abstract), the method comprising: 
	determining a current location of the consumer (Fig. 1B; ¶0026 [the service consumer enters a zip code for the location where the one or more previously specified projects are to be carried out]); 
	presenting, on a display of the consumer device, a user interface providing one or more available services and enabling selection of at least one of the available services (Fig. 1A; ¶0026 [Initial suggestions are displayed in the text-entry window in a faded text display to indicate the types of entries that can be made by the service consumer. When the service consumer has finished entering descriptions of projects for which the service consumer wishes to schedule a service provider, the service consumer inputs a mouse click to an “instant estimate” button 108]); 
	receiving a requested service, the requested service being the at least one of the available services (Fig. 1A and 1C; ¶0027 [Input of the mouse click to the “show pre-estimate” feature …In response, the automated system returns a second web page to the service consumer's browser. FIG. 1C shows a screen shot of the second web page 116 displayed to the service consumer by the service consumer's browser. The second web page 116 displays an entry 118 for the new-faucet project previously described by the service consumer.]); 
	accessing a service parameter database to identify one or more service fulfilment elements associated with the requested service (Figs 1C-1F, 2-4; ¶0027 [When the service consumer inputs a mouse click to this additional-information-request feature 120, the service consumer's web browser returns a request for more information to the automated system which, in return, transmits a list of faucet types to the service consumer's web browser. The service consumer's web browser displays the returned list of faucet types in a drop-down information display 122 shown in FIG. 1D.] in view of ¶0054, ¶0059, and ¶¶0066-80 [database]); 
	presenting, on the display, a modified user interface providing the one or more fulfilment elements associated with the selected service and enabling selection of at least one of the one or more fulfilment elements or input of data related to the one or more fulfilment elements (Figs 1C-1F; ¶¶0027-0028 [The second web page displays an additional-information-request feature 120. When the service consumer inputs a mouse click to this additional-information-request feature 120, the service consumer's web browser returns a request for more information to the automated system which, in return, transmits a list of faucet types to the service consumer's web browser. The service consumer's web browser displays the returned list of faucet types in a drop-down information display 122 shown in FIG. 1D. Mouse-mediated selection of the “kitchen countertop mount” 124 by the service consumer results in the service consumer's web browser returning the kitchen-countertop-mount selection to the automated system]); 
	receiving one or more job request parameters, the one or more job request parameters being the selected fulfilment elements or data input related to the one or more fulfilment elements (Figs 1C-1F; ¶¶0027-0029 [FIG. 1E shows the second web page that has been modified in response to the service consumer's selection of the “kitchen countertop mount” entry 124 in the drop-down information display 122.] and ¶0030 [the service consumer may input a mouse click to the “find a pro” feature 142 to indicate a desire to review a list of one or more candidate service providers capable of carrying out the described project or projects. Input of the mouse click to the “find a pro” feature 142 directs the service consumer's browser to transmit a request to the automated system for a third web page that displays candidate service providers for the service consumer's project]); 
determining a merchant set (Figs. 10 and 13; ¶0064 [a service consumer inputs a mouse click to the “find a pro” button 142… a match-processing process in which information, collected and temporarily stored on behalf of the service consumer during previous transactions described above with reference to FIGS. 1A-E, is used to identify an ordered set of candidate service providers who can undertake and complete the projects in the service-consumer's project list… The match-processing process 1002 uses the input information to identify a set of appropriate candidate service providers (Examiner notes a set of appropriate candidate service provides is comparable to a merchant set)] in view of ¶¶0068-0069 [initial selection of service providers]);
transmit a job offer to a merchant of the merchant set (¶0032 [the automated system has scheduled service provision by the selected service provider and contacted the service provider by email, telephone, text message, and/or other communications means to schedule the service provision with the service provider.]);
programmatically determining a first merchant from the merchant set (Fig. 1G, 10; ¶0030 [FIG. 1G shows an example third web page returned by the automated system. The third web page 144 displays information about a highest-ranked service provider 146 who can repair or install faucets in the geographical location indicated for the project by the service consumer. When additional lower-ranked service providers are available, information about the additional candidate service providers 148 may also be displayed on the third web page] in view of ¶0064 [match-processing]); and 
	programmatically assigning a job to the first merchant (Figs. 1G, 1H, 1L; ¶¶0031-0032 [When the service consumer inputs a mouse click to the “schedule now” input feature 158, the service consumer's web browser carries out an additional information exchange with the automated system in order to obtain appointment-time/schedule information for the service provider associated with the “schedule now” feature… the automated system has scheduled service provision by the selected service provider and contacted the service provider by email, telephone, text message, and/or other communications means to schedule the service provision with the service provider. Information about the scheduled appointment is maintained within the automated system for subsequent access both by the service consumer and the service provider]).

While Williams discloses determining a current location of the consumer (Fig. 1B; ¶0026) and presenting, on a display of the consumer device, a user interface providing one or more available services and enabling selection of at least one of the available services (Fig. 1A; ¶0026, ¶0069), Williams does not explicitly disclose determining a current location of the consumer device and presenting, on a display of the consumer device, a user interface providing one or more available services in a region embodying the current location. However, in the field of providing location-based information (abstract) Cheng et al., hereinafter Cheng teaches determining a current location of the consumer device (Fig. 7A; ¶¶0029-0031 and ¶0120) and presenting, on a display of the consumer device, a user interface providing one or more available services in a region embodying the current location and enabling selection of at least one of the available services (Fig. 7B; ¶¶0120-0122). The step of Cheng is applicable to the method of Williams as they share characteristics and capabilities, namely, they are directed to determining a user’s location. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the location determination and service request as taught by Williams with the device’s determination of its own geographical location and service request as taught by Cheng. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in order to use the mobile computing device to determine an estimate of its own geographical location and provide the location to a service system with a request for search result content that is to be identified based on the geographical location (¶0030).

While Williams discloses transmit a job offer to a merchant of the merchant set (¶0032), Williams in view of Cheng does not explicitly teach transmitting a job offer to each merchant of the merchant set. However, in the field of matching service providers (i.e., taxis) with customers (abstract) Felt et al., hereinafter Felt, teaches receiving customer service (i.e., taxi) requests, matching service requests with providers (i.e., taxi), and sending all matched providers (i.e., taxis) the customer request (Fig. 6A; ¶0045 [Taxi selection mechanism 335 may receive a request for a taxi from customer interface 315, consult taxi database 345 for taxi information, based on the taxi information, select a list of taxis to which the request should be forwarded, and provide the list to taxi interface 325. Taxi selection mechanism 335 may select the list of taxis based on, for example, the location of the user making the request and the current locations of taxis, as stored in taxi database 345], ¶¶0078-0079 [One or more taxis may be selected (block 620). The selection of taxis may be based on predefined criteria, such as distance from the customer and availability… A request may be sent to the selected taxis (block 630). For example, taxi interface 325 may forward the request to the particular ones of taxi devices 130 a-130 n of taxis that have been selected to be contacted with respect to the request. The request forwarded to the particular ones of taxi devices 130 a-130 n may include a location of the customer and a query asking whether the driver would like to accept the request.]). The step of Felt is applicable to the method of Williams in view of Cheng as they share characteristics and capabilities, namely, they are directed to matching customer requests with service providers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication with the scheduled service provider as taught by Williams in view of Cheng with the notification to all matching vendors of the service request as taught by Felt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng in order to notify all matching providers (i.e., taxis) of the request and allow the providers (i.e., taxis) to indicate whether they accept, deny, or ignore the request (¶0079). 

Regarding claim 35, Williams in view of Cheng and Felt teaches the method of claim 34, Williams further discloses wherein determining the merchant set comprises: identifying one or more merchants able to provide the service in accordance with at least one of the job request parameters, the one or more merchants including the first merchant (Fig. 1G; ¶0030 [FIG. 1G shows an example third web page returned by the automated system. The third web page 144 displays information about a highest-ranked service provider 146 who can repair or install faucets in the geographical location indicated for the project by the service consumer. When additional lower-ranked service providers are available, information about the additional candidate service providers 148 may also be displayed on the third web page] in view of ¶¶0068-0069 [initial selection of service providers based on job request parameters]).

Regarding claim 36, Williams in view of Cheng and Felt teaches the method of claim 35, Williams further discloses wherein determining the merchant set further comprises: accessing a merchant database, the merchant database comprising a plurality of merchants and information related to each of the plurality of merchants, the information being any of (1) one or more regions that the merchant is able to operate in; (2) one or more services that the merchant is able to perform; (3) hours of operation per region and per service; (4) reviews; (5) ratings; (6) each of one or more field workers; (7) for each field worker, one or more of the services they are able to perform, the regions they operate in, the hours they operate, a skill percentage per service, whether or not any complaints exist, or background check information (Figs. 1G, 1H, 8B; ¶¶0055-0058 in view of ¶¶0068-0069 [initial selection of service providers based on job request parameters]).

Regarding claim 37, Williams in view of Cheng and Felt teaches the method of claim 36, Williams further discloses wherein determining the merchant set further comprises: determining a subset of the plurality of merchants able to provide the service at the current location (Fig. 13, 15, 19-20; ¶0005 [Candidate service providers identified in the initial SKU-and-location-based matching process are then scored and ranked according to additional criteria and constraints, with information describing the highest-ranked candidate service providers provided to service consumers for selection and scheduling] and ¶0030 [The third web page 144 displays information about a highest-ranked service provider 146 who can repair or install faucets in the geographical location indicated for the project by the service consumer. When additional lower-ranked service providers are available, information about the additional candidate service providers 148 may also be displayed on the third web page.] in view of ¶¶0068-0069 [initial selection of service providers based on job request parameters] and ¶0079 [processing routine that carries out the service-provider matching process… the match-processing routine sorts the score/provider-identifier pairs in descending score order, so that the service providers associated with the highest scores appear first in the list or set of candidate providers]).

Regarding claim 38, Williams in view of Cheng and Felt teaches the method of claim 37. While Williams discloses transmit a job offer to a merchant of the merchant set (¶0032), Williams in view of Cheng does not explicitly teach receiving at least one response in response to transmission of the job offers to the merchant set, the at least one response from the first merchant. However, Felt further teaches receiving customer service (i.e., taxi) requests, matching service requests with providers (i.e., taxi), sending all matched providers (i.e., taxis) the customer request, and receiving at least one response in response to transmission of the job offers to the merchant set, the at least one response from the first merchant from the one or more merchants (Fig. 6A, 8; ¶¶0045-0046 [Taxi selection mechanism 335 may receive, from taxi interface 325, information that one or more taxis that have accepted the request for a taxi. Taxi selection mechanism 335 may select, from the taxis that have accepted the request, a single taxi based on one or more criteria. The criteria may include, for example, time to respond to the request, current location of a taxi, current direction of a taxi, a price quoted by the taxi, an average rating of a taxi, one or more customer preferences, and/or other criteria. Taxi selection mechanism 335 may forward information regarding the selected taxi to customer interface 315], ¶0066-0068 [matching request with providers based on customer preferences], ¶¶0080-0082 [Responses from one or more taxis may be received (block 640). For example, taxi interface 325 may receive indications from drivers of particular taxis, via their corresponding one of taxi devices 130 a-130 n, that the drivers would like to accept the request and pick up the customer… Taxi interface 325 may wait a particular amount of time to receive the indications, before forwarding the indications (along with any provided prices) to taxi selection mechanism 335… A particular taxi may be selected from the taxis that accepted the request (block 650). In one implementation, taxi selection mechanism 335 may select a taxi based on one or more criteria.]. The step of Felt is applicable to the method of Williams in view of Cheng as they share characteristics and capabilities, namely, they are directed to matching customer requests with service providers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication with the scheduled service provider as taught by Williams in view of Cheng with the response from providers of the service request as taught by Felt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng in order to notify all matching providers (i.e., taxis) of the request and allow the providers (i.e., taxis) and receive an indication as to whether they accept, deny, or ignore the request (¶¶0079-0080). 

Regarding claim 39, Williams in view of Cheng and Felt teaches the method of claim 38, Williams further discloses: wherein the first merchant is one of (1) a highest rated merchant among the subset of the plurality of merchants; (2) a most timely merchant as calculated by a determination of a field worker location determination at a time of the job request; or (3) a highest skilled merchant calculated by an identification of available field workers (Fig. 13, 15, 19-20; ¶0005, ¶0030 [The third web page 144 displays information about a highest-ranked service provider 146 who can repair or install faucets in the geographical location indicated for the project by the service consumer] in view of ¶¶0064-0079 [matching and ranking process]).

Regarding claim 40, Williams in view of Cheng and Felt teaches the method of claim 34. While Williams discloses determining a current location of the consumer (Fig. 1B; ¶0026), Williams in view of Felt does not explicitly teach wherein determining the current location of the computing device includes retrieving location information using geo-aware resources of the computing device. However Cheng further teaches wherein determining the current location of the computing device includes retrieving location information using geo-aware resources of the computing device (¶¶0029-0031 and ¶0120). The motivation for making this modification to the teachings of Williams in view of Felt are the same as that set forth above, in the rejection of claim 34.

Regarding claims 42-48, the claim discloses substantially the same limitations, as claims 34-40, except claims 34-40 are directed to processes while claims 42-48 are directed to manufactures. The added elements of “a computer program product… comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored thereon” is also disclosed by Williams (¶¶0033-0036 and ¶0041). Therefore, claims 42-48 are rejected for the same rational over the prior art.

Regarding claims 50-56, the claim discloses substantially the same limitations, as claims 34-40, except claims 34-40 are directed to processes while claims 50-56 are directed to systems. The added elements of “an apparatus comprising at least one processor and at least one memory including computer program code” is also disclosed by Williams (¶¶0033-0036 and ¶0041). Therefore, claims 50-56 are rejected for the same rational over the prior art.

Regarding claim 58, Williams in view of Cheng and Felt teaches the method of claim 34. While Williams discloses transmitting a job offer to a merchant of the Merchant set (¶0032), Williams in view of Cheng does not explicitly teach wherein each job offer includes a first subset of the job request parameters. However, Felt further teaches receiving customer service (i.e., taxi) requests, matching service requests with providers (i.e., taxi), sending all matched providers (i.e., taxis) the customer request, and sending all matched providers (i.e., taxis) the customer request wherein the customer request (i.e. job offer) includes a first subset of the job request parameters (Fig. 6A; ¶0079 [The request forwarded to the particular ones of taxi devices 130 a-130 n may include a location of the customer and a query asking whether the driver would like to accept the request. The request may additionally include a destination of the customer and may include a query asking the driver for a price to the destination.]; Examiner notes the location of the customer and the destination of the customer are comparable to a first subset of the job request parameters). The step of Felt is applicable to the method of Williams in view of Cheng as they share characteristics and capabilities, namely, they are directed to matching customer requests with service providers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication with the scheduled service provider as taught by Williams in view of Cheng with the notification including a first subset of job request parameters to all matching providers of the service request as taught by Felt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng in order to notify all matching providers (i.e., taxis) of the request and allow the providers (i.e., taxis) to indicate whether they accept, deny, or ignore the request based upon at least a subset of the job request parameters (¶0079). 

Regarding claim 59, Williams in view of Cheng and Felt teaches the method of claim 58. While Williams discloses transmitting a job offer to a merchant of the Merchant set (¶0032), Williams in view of Cheng does not explicitly teach wherein a customer associated with the consumer device is non-identifiable from the first subset of job request parameters. However, Felt further teaches sending all matched providers (i.e., taxis) the customer request wherein the customer request (i.e. job offer) includes a first subset of the job request parameters wherein the first subset of job request parameters include a location of the customer and a destination of the customer (i.e., non-identifiable customer information) (Fig. 6A; ¶0079 [The request forwarded to the particular ones of taxi devices 130 a-130 n may include a location of the customer and a query asking whether the driver would like to accept the request. The request may additionally include a destination of the customer and may include a query asking the driver for a price to the destination.]). The step of Felt is applicable to the method of Williams in view of Cheng as they share characteristics and capabilities, namely, they are directed to matching customer requests with service providers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication with the scheduled service provider as taught by Williams in view of Cheng with the notification including a first subset of job request parameters with non-identifiable customer information to all matching providers of the service request as taught by Felt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng in order to notify all matching providers (i.e., taxis) of the request and allow the providers (i.e., taxis) to indicate whether they accept, deny, or ignore the request based upon at least a subset of the job request parameters (¶0079).

Regarding claim 60, Williams in view of Cheng and Felt teaches the method of claim 59. While Williams discloses notifying the first merchant of the assigned job (Figs. 1G, 1H, 1L; ¶¶0031-0032 [When the service consumer inputs a mouse click to the “schedule now” input feature 158, the service consumer's web browser carries out an additional information exchange with the automated system in order to obtain appointment-time/schedule information for the service provider associated with the “schedule now” feature… the automated system has scheduled service provision by the selected service provider and contacted the service provider by email, telephone, text message, and/or other communications means to schedule the service provision with the service provider.), Williams in view of Cheng does not explicitly teach the assigned job including a second subset of job request parameters, wherein the customer associated with the consumer device is identifiable from the second subset of job request parameters. However, Felt further teaches assigning the job to a particular provider (i.e. taxi) and notifying the selected provider of the assigned job including a second subset of job request parameters, wherein the customer associated with the customer deice is identifiable from the second subset of job request parameters (Fig. 6A; ¶¶0081-0084 [A particular taxi may be selected from the taxis that accepted the request (block 650)… A confirmation number may be provided to the customer and to the selected taxi (block 660)… the confirmation to the taxi may include additional information, if available, such as information relating to the customer (e.g., the number of people in the customer's party, what the customer is wearing, and/or other information that allows the taxi driver to identify the customer).]). The step of Felt is applicable to the method of Williams in view of Cheng as they share characteristics and capabilities, namely, they are directed to matching customer requests with service providers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication with the scheduled service provider as taught by Williams in view of Cheng with the confirmation of the assigned job including a second subset of job parameters identifying the customer as taught by Felt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng in order to provide a confirmation to the selected provider and provide the selected provider with information to identify the customer (¶¶0083-0084). 

Regarding claim 61, Williams in view of Cheng and Felt teaches the method of claim 34. While Williams discloses providing a date of the next available appointment time for the service provider (Fig. 1G; ¶0030), Williams in view of Cheng do not explicitly teach wherein the job offer is associated with an offer expiration. However Felt further teaches sending requests to the selected providers (i.e., taxis) and waiting a particular amount of time to receive a response before selecting a particular provider from the providers that accepted the request (Fig. 6A; ¶¶0079-0081 [Taxi interface 325 may wait a particular amount of time to receive the indications, before forwarding the indications (along with any provided prices) to taxi selection mechanism 335]; Examiner notes waiting a particular amount of time is comparable to an expiration). The step of Felt is applicable to the method of Williams in view of Cheng as they share characteristics and capabilities, namely, they are directed to matching customer requests with service providers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication with the scheduled service provider as taught by Williams in view of Cheng with waiting a particular amount of time before selecting a particular provider as taught by Felt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng in order to receive response from the matched providers before selecting a particular provider from among the providers that accepted the request (¶¶0079-0081). 






Claims 41, 49, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Cheng, Felt, and Spiegel (US 2015/0026089 A1 [previously recited]).

Regarding claim 41, Williams in view of Cheng and Felt teaches the method of claim 34. While Williams discloses determining a current location of the consumer wherein determining the current location includes: presenting a location selection user interface on the display, the location selection user interface presenting one or more locations; and receiving a user selection of one of the one or more locations presented on the location selection user interface (Fig. 1B; ¶¶0026-0027 [zip code is comparable to a location selection]), Williams in view of Cheng and Felt does not explicitly teach wherein determining the current location of the computing device includes: presenting a location selection user interface on the display, the location selection user interface presenting one or more locations that are determined based on previous locations at which the user requested performance of the on-demand service. However, in the field of determining address information (abstract) Spiegel teaches allowing a user to select an address from among a plurality of saved addresses, including past order addresses and preferences (Fig. 1B; ¶¶0031-0033 in view of ¶¶0020-0021). The step of Spiegel is applicable to the method of Williams in view of Cheng and Felt as they share characteristics and capabilities, namely, they are directed to identifying an address. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the input and presented zip code as taught by Williams in view of Cheng and Felt with the selection of addresses from past orders as taught by Spiegel. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng and Felt in order to allow a user to select from addresses that are associated with the user placing the order based on past orders (¶0020).

Regarding claims 49 and 57, the claims disclose substantially the same limitations, as claim 41, except claim 41 is directed to a process while claim 49 is directed to a manufacture and claim 57 is directed to a system. All limitations as recited have been analyzed and rejected with respect to claim 41, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 49 and 57 are rejected for the same rational over the prior art cited in claim 41.



Response to Arguments
Applicant’s arguments filed 5/16/2022, with respect to the previous claim objections have been fully considered and are persuasive in view of the claim amendments. Accordingly the previous 35 USC claim objections rejections are withdrawn. 
Applicant’s arguments filed 5/16/2022, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. Applicant argues on pages 12-13 of the Remarks that the amended claims are not directed to an abstract idea. Examiner respectfully disagrees. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. As noted above and in the previous office action, the claims recite “identifying and assigning a job to a merchant able to provide a requested service.” This is an abstract idea because it is a concept of business relations between a buyer and a seller by matching buyers/consumers with a seller/merchant (i.e., identify a merchant with a requested service and assign the job to the merchant), which makes it a method of organizing human activity (i.e., one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG). Examiner notes the arguments that the instant claims recite significantly more detailed and technical set of elements including “determining a merchant set; transmitting a job offer to each merchant of the merchant set, ...determining a first merchant from the merchant set, and… assigning a job,” is itself an abstract idea, which is encompassed in the stated abstract idea of “identifying and assigning a job to a merchant able to provide a requested service.” Further, USPTO guidance uses the term additional elements to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception (2019 PEG, Footnote 24). The above argued limitations are part of the abstract idea, and do not contain any additional elements, such as hardware, beyond the abstract idea itself.  Abstract ideas are not patent eligible, therefore this limitation cannot provide integration. Accordingly, with regard to Step 2A, Prong One of the USPTO’s 2019 Guidance for Determining Subject Matter Eligibility, Examiner maintains the amended claims recite a judicial exception. 
Applicant argues on pages 13-14 of the Remarks that the amended claims integrate any alleged abstract idea into a practical application by virtue of the very specific steps and technologies as delineated in at least independent claim 34 and that the claims amount to significantly more than any alleged abstract idea, similar to Bascom. Examiner respectfully disagrees. As recited in the above rejection, in Step 2A, Prong Two, the claims were analyzed to identify whether there were any additional elements recited in the claim beyond the judicial exception(s) and evaluated those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. claims 34, 42, and 50 includes additional elements such as a consumer device, a display of the consumer device, a user interface, a service parameter database, a modified user interface, programmatically providing, determining, and assigning information, a computer program product, at least one non-transitory computer-readable storage medium having computer-executable program code instructions, and an apparatus comprising at least one processor and at least one memory including computer program code. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology (see MPEP 2106.04(a)(I)). While Applicant argues the combination of the various elements that are claimed in the present claims provide a particular, practical application of the alleged abstract idea similar to the eligible claims in Bascom, Examiner disagrees. Unlike the claimed invention in Bascom, the additional elements of Applicant’s claims do not pertain to an “improvement” to the functioning of a computer or to another technology (see MPEP 2106.04(a) and 2106.05(a)). In Bascom the inventive concept provided improvement in internet technology by the non-conventional and non-generic arrangement of known, conventional pieces. Specifically, the Federal Circuit identified that the Bascom patent describes how the claims particular arrangement of elements is a technical improvement over prior art ways of filtering such content, and was therefore considered an improvement to an existing technological process. The instant claims are not directed to improving “the existing technological process” requiring the generic components to operate in an unconventional manner to achieve an improvement in computer functionality or requiring the non-conventional and non-generic arrangement of known, conventional pieces to improve a technical process. As currently recited, the instant claims are directed to improving the argued business task of “identifying and assigning a job to a merchant able to provide a requested service” (i.e., the abstract idea). Therefore, the instant claims are unlike the claims in Bascom. The Examiner maintains the claims do not recite additional elements that integrate the judicial exception into a practical application of that exception, the additional elements are merely being used to apply the abstract idea to a technological environment, and the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.
	Applicant’s arguments filed 5/16/2022, with respect to the 35 USC §103 rejections have been fully considered but are mostly moot in view of the new 35 USC §103 rejections applied to applicant’s amended claims. Applicant argues on pages 14-16 of the Remarks that the prior art is silent with respect to the amended limitation of a transmission of a job offer to each merchant of a merchant set. Examiner respectfully disagrees. Examiner initially notes in the present application in paragraph [0085] and as argued by the Applicant, “A job offer, as used herein, is an offer made by a promotion and marketing system to a merchant identified as generally able to perform the services required by the job in accordance with the job request parameters. A job offer may be limited in duration and may expire at that time at which a different merchant accepts the job offer and/or is assigned to the job.” Williams discloses in paragraph [0035] “the automated system has scheduled service provision by the selected service provider and contacted the service provider by email, telephone, text message, and/or other communications means to schedule the service provision with the service provider.” Accordingly, Williams discloses contacting (i.e. transmitting) a selected merchant from the matched merchants (i.e., a merchant identified as generally able to perform the services required by the job in accordance with the job parameters) to schedule the service provision with the service provider (i.e., an offer to perform the services). While Williams discloses transmit a job offer to a merchant of the merchant set (¶0032), Williams in view of Cheng does not explicitly teach transmitting a job offer to each merchant of the merchant set. However, in the field of matching vendors with customers (abstract) Felt teaches receiving customer service (i.e., taxi) requests, matching service requests with providers (i.e., taxi), and sending all matched providers (i.e., taxis) the customer request (Fig. 6A; ¶0045, ¶¶0078-0079). The step of Felt is applicable to the method of Williams in view of Cheng as they share characteristics and capabilities, namely, they are directed to matching customer requests with service providers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication with the scheduled service provider as taught by Williams in view of Cheng with the notification to all matching vendors of the service request as taught by Felt. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Williams in view of Cheng in order to notify all matching providers (i.e., taxis) of the request and allow the providers (i.e., taxis) to indicate whether they accept, deny, or ignore the request (¶0079). Accordingly, Examiner maintains Williams in view of Cheng and Felt teach the amended limitation of “transmission of a job offer to each merchant of a merchant set.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference B of the Notice of References Cited Mason et al. (US 2011/0313840 A1) discloses providing offers for goods and services based on the location of the customer, the location of the merchant, and the customer’s preferences, wherein the offer can expire. 

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625